OFFICE      OF THE ATTORNEY GENERAL     OF TEXAS
                         AUSTIN




Bon. K. P. Gexton
County Attorney
Cranga County
Orange, Text a
hex   SlXl                                ( \
                      Opflllon BIO.             '
                      Ret Md the oommb




                                       n43dherore   the   8m


           Pour lettar
the oplnlon of
has been rwel
Roll. w. P. Sexton,   Page 8


     S7a.60 par rsonth for the neason that author-
     ity to pay the additional  mm out OS fees of
     orfhe was not obtained before the mm was
     paid.”
            Aftor oarrfully  Oomilderlng the matter sub-
mltted by you, we are of the oplnlon that the Aeoislon
in the ease or PXmSCN Justloe or the Pease, et al vs.
OAZvE3~X COUNTY,151 k@ %nA 87, ooneludas the queetlon.
‘i.e quote as follour  frcm the eourt’a  oplniont
             *From the lsrws   presented la the brlcbr,
      however, It appears that the oontroversy     aa it
      relstse   to the aounty’e cult oonoorns the fol-
      lowlnq itamxt (1) The ruta of $18.00 par mnth
      Aurlnq the two-year period paid by Pierson to
     .hls Deputy in exeeee of $60.00 per month ealarp
      rixsd br the ecamInnloner%~ oourt)....
             “The appointment of the As utp was undax
     R. c. a., Art. S902, whioh prov f dae that1 ‘When-
     wmr an9 Orriobr..r. shall require the xenior8
     of Aeputlea os assletante      in the psrfolaance  of
     hls duties,     he may apply to the oountp aomids-
     (lionera’ aourt of hia oounty iOr authority to
     appoint euoh Aeputles or aaslrtant6,       setting out
     by sworn applloetlon     the number needed, the posi-
     tion eoucht to be filed,     and the amount to be paid,
     . . . . and said court may zaks its order author-
     izing the appointment of suoh As)utlsr end fir
     the canpenaatlon to be paid..rr*
           “%ls    statute was ca*-plied with at the be-
     ginning   OS 1935   and the deputy authorir:ed and
     hoer salary fixed at 860 per month.
     amrove a salary raise to operate
     1y vmuld. we hold. be a elear violation           of our
     atate aonatitutlon,       Art 3, para. 83 Veraon'
     An    St Eu I       oas lk B&s1 co v. w.ite        re1 Tex
     13~: 47-P. ‘;.?A      tI6!$1 Turner ;. Sarnee 'Tar     Clr'
     ArP.r 19 S. W. SA 325, affirmed on c&h&- &.nAs~
     %I.   Cola. App., 87 S. 1. 8A !532. The rulr laid
     down in Canmvn County t. Fox, Tex. Corn. APR.,           Al
     S. Y. Ed 483, la not applioeble        here.    There the
     tax oollaator      without preview     authority,    am-
     ploped and pa i A ralarfee      to deputies,  the items
     being roportod In hla aooount, whioh wee audited
.   -




        Eon. it. Pi Sexton,    Page S


             and appmved by the oammiesicnsra’ o’urt.
             It was held that it was net essential    to
             obtain approval in advanoe of enployment a?
             de~tiss~   that the oamnisnlnnersl  oourt had
             Dower to ratify  what it had the orialnal
             berer to autho>lza.   Here the appll&atloa
             had been made end the salary fired by thb
             ~alonerx~       court In advanoa or the sex+-



             value
                                   Kor is-it material that the
                      0r the ser~iosa DeIfOnartdcannof be
             inquired     Into.
              justlae   i aotuelly   peid the full?$75,00 to the
             .Aaputy eaeh month as the 8ervlose wera reader-
              eA.N tundereaoring       aura)
                  Artiole     3, 3eotlon   53, OS the Constltutlon   of
        Taxaa, reads:
                    “The LeglsIatura shall have no powr to
             grsnt, or to authorize anp aounty or munlel-
             pal authority    to &rent, any extra ooinpsnsa-
             tlon; ras or allaanee     to a publia offloer,
             agent, servant or eontraotor,     after servlos
             h&s been rendered,    or a oontreeot has been
             entered into, and performed in whole or ln
             pert; nor pay, nor authorize the papent        of,
             any eloisl aroatsd against any oounty or munl-
             olpalltp   of the state,   under any sgresmsnt
             or oontraot,   made without authority    ot law.”
                  You are, therefore,  regpeotfully aAvlseA that
        it is the opinion or this de$artamnt that the question
        pmpounded by you should be answered in ths negative.
                                            Very truly   yours